Case 1:17-cr-00630-ER Document 321 Filed 09/24/20 Page 1of1

RASKIN &Q RASKIN MARTIN R. RASKIN

Attorneys at law mraskin@raskinlaw.com
JANE SERENE RASKIN

jraskin@raskinlaw.com

September 24, 2020

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: United States v. David Pike, No. 17-cr-630 (ER)
Dear Judge Ramos:

This firm represents David Pike who has been charged in a criminal information with conspiracy
to commit bank fraud in violation of Title 18 USC §371. Bail is set at $500,000 personal surety
and Mr. Pike has complied with all conditions of his bond.

A change of plea control date is currently scheduled for October 8, 2020. Given the ongoing
pandemic, we request the court to postpone Mr. Pike’s plea hearing until a date in early
December when, hopefully, things will be more stabilized.

I discussed this matter with Assistant US Attorney Nick Folly, who advises that the government
has no objection to the requested continuance. Mr. Pike agrees that the time between October
8, 2020 and the new control date be excluded from Speedy Trial.

Therefore, it is respectfully requested that the court enter an order continuing the October 8,
2020, Change of plea control date to a date in early December convenient to the court.

Respectfully yours,

/s/Martin R. Raskin
MARTIN R. RASKIN

MIAMI 201 Alhambra Circle, Suite 1050\ Coral Gables, Florida 33134 | Telephone 305 444 3400
NAPLES 7400 Tamiami Trail North, Suite 101\ Naples, Florida 34108 | Telephone 239 431 6041
